DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 
Status of the Claims
Claims 1-5, 7-11, and 13-16 are pending.
Claims 6 and 12 are cancelled.
Claims 1-5, 7-11, and 13-16 are rejected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “apertures” of the claimed second portion (i.e., which includes the claimed pair of mounting sections) that are “aligned along a central longitudinal axis parallel to and in between the first portion and second portion” of Claim 1, lines 9-11, must be shown or the features canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5, 7-11, and 13-15 are objected to because of the following informalities:  
Claim 1, in line 17, recites “the other part”, which clearly has antecedent basis to the “one of the respective other parts” of lines 15-16, but could benefit from revision in order to maintain consistent nomenclature.  
Claims 2-5, 7-11, and 13-15 inherit the deficiencies of parent Claim 1 by nature of dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, in line 7, recites, “the second portion includes a pair of mounting sections”, and in lines 9-11, recites, “wherein each mounting section comprises an aperture, and the apertures are aligned along a central longitudinal axis parallel to and in between the first portion and second portion”. Contrary to Applicant’s Remarks of 01/05/2022, the instant disclosure does not provide support for the amended limitation of lines 9-11. 
Applicant’s remarks regarding instant figure 3, showing a side-view of the first portion 2, provide support for the opening sections 8 of the first portion 2. For example, instant claim 10, in lines 5-6, recites, “the first portion includes … an opening section via which the hollow section is made open to an outside”. However, the disclosure does not describe the claimed “apertures” of the second portion that are “aligned along a central longitudinal axis parallel to and in between the first portion and second portion”. 
For instance, the disclosed (para. 6) second portion 3, as shown in instant figure 7, supports the claimed “second portion” of Claim 1, line 7; and the disclosed (para. 12) pair of disc-shaped mounting sections 12, as shown in instant figure 7, supports the claimed “pair of mounting sections” of Claim 1, line 7. However, the only “apertures” shown in the instant mounting-sections 12 of the second-portion 3 are the through-holes 14 and the center-holes 15, which are both oriented perpendicular to the claimed orientation; and the only other “apertures” shown in the second portion 3 are the through-holes 17 in the joint section 16, which are also oriented perpendicular to the claimed orientation. The claimed “plurality of first through-holes in each of the mounting section” of Claim 1, lines 12-13 are supported by the disclosed (para. 13) through-holes 14; and the claimed “center hole” of Claim 5 is supported by the disclosed (para. 16) center-hole 15. However, the claimed limitation, “wherein each mounting section comprises an aperture, and the apertures are aligned along a central longitudinal axis parallel to and in between the first portion and second portion”, is not supported by the disclosure.  
Therefore, the newly-amended limitation of lines 9-11 to Claim 1, i.e., “wherein each mounting section comprises an aperture, and the apertures are aligned along a central longitudinal axis parallel to and in between the first portion and second portion”, constitutes new matter. 
Claims 2-5, 7-11, and 13-15 inherit the deficiencies of parent Claim 1 by nature of dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-11, and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 9-11, recites, “wherein each mounting section comprises an aperture, and the apertures are aligned along a central longitudinal axis parallel to and in between the first portion and second portion”, and it is unclear how apertures in the claimed second portion can be oriented as claimed along a central longitudinal axis. For example, dependent Claim 3 recites, “wherein the second portion is formed of a metal flat plate”, and it is unclear how a flat plate can have the claimed longitudinal apertures. 
The intended scope of the claimed limitation is further befogged by Applicant’s Remarks of 01/05/2022, which characterize the disclosed support of the claimed “mounting section compris[ing] apertures” as instant para. 9 (see Remarks, page 8, first paragraph). However, it appears that the Remarks contain an inadvertent error, because the cited paragraph does not disclose the claimed feature and Applicant’s summary (also page 8, first paragraph) does not describe the claimed feature. For instance, the instant specification discloses that the connecting section 7 with opening sections 8 are part of the first portion 2 (e.g., instant paras. 7-8 and 16), not the second portion 3, i.e. which has the claimed mounting sections of lines 7-11. Rather, both Applicant’s summary and instant para. 9 appear to support the originally-claimed feature of instant Claim 10 (i.e., “the first portion includes … an opening section via which the hollow section is made open to an outside” of lines 5-6). Therefore, it does not appear that the amended limitation is intending to describe the opening sections 8 as remarked by Applicant, and which have already been otherwise claimed, because the disclosed openings 8 are within the connecting sections 7 of the first portion 2 (e.g., instant paras. 7-9 and instant figs. 3-4) and the openings 8 are not disclosed within the mounting sections 12 of second portion 3 (e.g., instant fig. 7). As such, it is indeterminate what disclosed feature Applicant is intending to describe by the amended limitation.  
In the interest of compact prosecution, the phrasing is broadly interpreted in light of instant figure 7 for the purposes of examination as follows: Instant figure 7 shows multiple apertures in the second portion 3, including 14, 15, and 17; but he disclosed through-holes 14 appear to describe the claimed “plurality of first through holes in each of the mounting sections” of the second portion (Claim 1, lines 12-13); and the disclosed center-holes 15 appear to describe the claimed “center hole” provided in “each of the mounting sections” (Claim 5, lines 1-3). Therefore, the claimed “apertures” are broadly interpreted to be the through-holes 17, as aligned in the orientation shown in instant figure 7, as they are the only otherwise-unclaimed apertures disclosed in the second portion 3.
Claim 4, in line 2, recites, “a band-plate shaped linking section”, which is unclear. The term “band-plate shaped” in claim 4 is used by the claim to mean “a flat rectangular base with raised edges,” e.g. as shown in instant fig. 7, while the accepted meaning is “a flat circular base with raised edges.” The term is indefinite because the specification does not clearly redefine the term.1
Claim 9, in lines 2-4, recites, “an exposed surface where at least one portion of a surface opposite to the contact surface is exposed around a corresponding one of the metal reinforcing members,” and it is unclear which element (i.e., the metal reinforcing member, the exposed surface, the first portion, the second portion, the flange section, etc.) has the “surface” of line 3. For the purposes of examination, the term “surface” is interpreted in light of instant figure 12 to be a surface of the flange section.  
Claims 2-5, 7-11, and 13-15 inherit the deficiencies of parent Claim 1 by nature of dependency. 

Claim Rejections - 35 USC § 102
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushima et al. (JP 2010179386).
Regarding claim 16, Matsushima discloses a robot (robot, paras. 1 and 10) comprising: a robot arm (link structure suitably used for robots and the like, paras. 1 and 10) in a form of an arm-shaped (arm portion, translated para. 8) structure body (2) comprising an elongated first portion (12) formed of resin (fiber-reinforced plastic molded body 12; FRP refers to a resin layer reinforced by reinforcing fibers, translated para. 21), the first portion (12) having a groove-shaped recessed section (fig. 3 most clearly shows the C-shaped cross-section of 12; translated para. 36) that opens in one direction intersecting a longitudinal direction thereof (fig. 3 most clearly shows the claimed arrangement, where the cross-section of 12 is C-shaped and is open in the direction perpendicular to the longitudinal axis); a second portion (13) that is disposed (translated para. 36) so as to cover (fig. 2 most clearly shows the claimed arrangement, where 13 and 12 are joined such that 13 covers the C-shaped opening of 12) an opening (i.e., opening of C-shaped cross-section of 12) of the recessed section (C-shaped cross section of 12) and that is joined (fig. 2) to the first portion (12), wherein the second portion (13) includes a pair (joint portions 32, 33 may be provided at both ends, translated para. 22) of mounting sections (33) that are disposed at both ends in the longitudinal direction (translated para. 22), the pair of mounting section (33) being fixed to respective other parts (joint portions 32 and 33 are portions connected to other parts, translated para. 28) constituting a robot (paras. 1 and 10). 

    PNG
    media_image1.png
    524
    410
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    957
    740
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, 7, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (JP 2010179386), in view of Morioka (DE 102017127261).
Regarding claim 1, Matsushima discloses an arm-shaped (arm portion, translated para. 8) structure body (figs. 2-3) comprising: an elongated first portion (12) formed of resin (fiber-reinforced plastic molded body 12; FRP refers to a resin layer reinforced by reinforcing fibers, translated para. 21), the first portion (12) having a groove-shaped recessed section (fig. 3 most clearly shows the C-shaped cross-section of 12; translated para. 36) that continuously opens from one end of the first portion through another end of the first portion in one direction intersecting a longitudinal direction thereof (fig. 3 most clearly shows the claimed arrangement, where the cross-section of 12 is C-shaped); and a second portion (13) that is disposed (translated para. 36) so as to cover (fig. 2) an opening (i.e., opening of C-shaped cross-section) of the recessed section (fig. 2 most clearly shows the claimed arrangement) and that is joined (fig. 2) to the first portion (12), wherein the second portion (13) includes a pair (joint portions 32, 33 may be provided at both ends, translated para. 22) of mounting sections (33) that are disposed at both ends in the longitudinal direction (translated para. 22), the pair of mounting section (33) being fixed to respective other parts (joint portions 32 and 33 are portions connected to other parts, translated para. 28) constituting a robot (paras. 1, 10), wherein each mounting section (33) comprises an aperture (as broadly interpreted, figs. 2-3 show the unlabeled apertures in surface B of portion 23), and the apertures are aligned along a central longitudinal axis parallel to (as best understood, the unlabeled apertures in surface B of portion 23 are considered to read on the limitation, insomuch as the claimed phrasing is interpreted as describing the instant through-holes 17 shown in instant fig. 7) and in between (by fig. 2, the longitudinal axis of the approximately rectangular structure 2 is centrally-located between 12 and 13) the first portion (12) and second portion (13). 
The disclosure of Matsushima does not disclose that the second portion (13) includes a plurality of first through-holes in each of the mounting sections in a manner spaced apart from one another in a circumferential direction of the mounting section, the first through-holes passing through the mounting sections in a plate thickness direction and allowing bolts for fixing the mounting sections to one of the respective other parts to pass therethrough, and, wherein each of the bolts fixes the first portion to the other part together with the second portion. 
Morioka is in the related field of robotic arms and teaches a plurality of first through-holes (11a) in each of the mounting sections (figs. 1-3 show the claimed arrangement, where surface 11 on each of the left-and-right sides, i.e. in the area of axes 20a and 30a, have respective through-holes 11a) in a manner spaced apart from one another in a circumferential direction (fig. 2 most clearly shows the claimed arrangement, where bolts 40, which are inserted through the respective through-holes 12a, hole reinforcing members 50, through-holes 11a, and then 21, are shown spaced apart in the respective circumferential directions of the respective left-and-right mounting sections, i.e. in the area of axes 20a and 30a) of the mounting section (i.e., surface 11 in the areas of 20a, 30a), the first through-holes (11a) passing through the mounting sections (i.e., surface 11 in the areas of 20a, 30a) in a plate thickness direction (fig. 3 most clearly shows the claimed arrangement, where bolts 40 pass through the respective through-holes 12a, members 50, and through-holes 11a, and are anchored in holes 21) and allowing bolts (40) for fixing the mounting sections (i.e., surface 11 in the areas of 20a, 30a) to one (20) of the respective other parts (20, 30) to pass therethrough (fig. 3), and, wherein each of the bolts (40) fixes a first portion (i.e., top 12) to the other part (20) together with a second portion (i.e., bottom 11). Further, as evidenced by Morioka (translated para. 10), the benefit of the disclosed arrangement is to prevent or reduce deformation due to an applied load.  

    PNG
    media_image3.png
    363
    756
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    466
    444
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the reinforced through-hole and bolt structure as taught by Morioka in combination with the flange portions 32 and 33 as disclosed by Matsushima, for the expected advantage of reducing or preventing deformation due to an applied load. 
The follow claims are mapped to the disclosure of Matsushima, unless otherwise noted: 
Regarding claim 2, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 1, further comprising: an elongated hollow section (i.e., the hollow portion of the C-shaped cross section of 12) extending in the longitudinal direction (fig. 3) between the first portion (12) and the second portion (13); 
Regarding claim 4, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 1, wherein the second portion (13) includes a band-plate-shaped linking section (as best understood, the scope of the phrasing “band-plate-shaped linking section” includes the portion 23 which has a flat, rectangular base and raised edges B, insomuch as Applicant’s fig. 7 shows instant section 13 with raised edges 16) that links the pair (translated para. 22) of mounting sections (as combined, Matsushima’s joint portion 33 with Marioka’s through-holes 11a) so as to be disposed in a manner spaced apart from each other (joint portions 32, 33 may be provided at both ends, translated para. 22), and the first portion (12) and the second portion (13) are joined at (fig. 2) the linking section (23).
Regarding claim 5, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 2, wherein each (translated para. 22) of the mounting sections (as combined, Matsushima’s joint portion 33 with Marioka’s through-holes 11a) is provided with, at a center thereof (42), a center hole (opening of 33 at axis 42) passing therethrough in a plate thickness direction (fig. 3 clearly shows the claimed arrangement).
Regarding claim 7, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 1, wherein the first portion (12) includes a pair (joint portions 32, 33 may be provided at both ends, translated para. 22) of flange sections (as combined, Matsushima’s joint portion 32 with Marioka’s through-holes 12a and reinforcing members 50) that, in a state (fig. 2) in which the first portion (12) is joined to the second portion (13), are placed over the respective (translated para. 22) mounting sections (as combined, Matsushima’s joint portion 33 with Marioka’s through-holes 11a) in a plate thickness direction at vicinities of outer circumferences of the mounting sections (fig. 2 shows the claimed arrangement, where 32 and 33 share axis 42), and each (translated para. 22) of the flange sections (as combined, Matsushima’s 32 with Marioka’s 12a, 50) includes a plurality (Morioka, figs. 1-3) of second through-holes (Morioka, 12a) formed at positions corresponding to (Morioka, figs. 1-3) the respective (i.e., corresponding to Matsushima’s 33, as combined with Morioka’s 11a) first through-holes (Morioka, 11a).  
Regarding claim 10, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 2, wherein the first portion (12) includes a pair (joint portions 32, 33 may be provided at both ends, translated para. 22) of flange sections (32) that, in a state (fig. 2) in which the first portion (12) is joined to the second portion (13), are placed over the respective (translated para. 22) mounting sections (33) in a plate thickness direction at vicinities of outer circumferences of the mounting sections (fig. 2 shows the claimed arrangement, where 32 and 33 share axis 42), and the first portion (12) includes, further inside (the scope of the phrase “further inside than each of the flange sections” includes the portion 22, which is shown in fig. 2 as being further inside than the portion 32) than each of the flange sections (32), an opening section (fig. 2 shows the opening in surface A of portion 23) via which the hollow section is made open to an outside (fig. 2 clearly shows the claimed arrangement, where the interior of the C-shaped cross section of 12 is accessible through the opening in surface A).
Regarding claim 11, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 1, wherein the first portion (12) is formed of a carbon-fiber reinforced resin (reinforcing fibers include carbon fibers, translated para. 21).
Regarding claim 13, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 7, further comprising: bolts (Morioka, 40) that can be inserted into (Morioka, fig. 3) the first through-holes (Morioka, 11a).   
The combination is silent to a washer. However, the Officially Noticed fact that “washers were ubiquitous to the mechanical arts, such that it was extremely well known in the art that washers provided the known advantage of dispersing the force of a fastener” has been taken to be admitted prior art in accordance with MPEP 2144.03(C), since Applicant’s prior response of 09/20/2021 did not adequately traverse the official notice by specifically pointing out why the noticed fact was not considered to be common knowledge or well-known in the art.
Therefore, as washers were commonly-known in the art, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use a conventional washer in combination with the bolts suggested by the combination of Matsushima and Morioka, for the expected advantage of dispersing the force of the bolts. The combination as suggested results in the claimed limitations: a washer (conventionally-known) that is disposed between (as recognized by one of ordinary skill in the art, a conventional washer is positioned between the bolt head, i.e. Morioka’s 41, and the underlying surface, i.e. surface of Matsushima’s 32, in order to disperse the force of the bolt) the bolts (Morioka, bolts 40 with bolt heads 41) and each of the flange sections (Matsushima, 32) where the bolts (Morioka, 40) are inserted into (Marioka, fig. 3) the first through-holes (Morioka, 11a).
Regarding claims 14-15, the combination of Matsushima and Morioka suggests the arm-shaped structure body respectively according to claim 1, but does not disclose wherein at least a portion of an outer peripheral surface of the arm-shaped structure body is coated with a nonflammable paint that exhibits a flame duration time of ten seconds or less and that does not burn to an extent of 127 mm or more when the paint is disposed vertically relative to fire and set on the fire for ten seconds; wherein the first portion or the second portion is formed of a resin material having nonflammability, the resin material exhibiting a flame duration time of ten seconds or less and not burning to an extent of 127 mm or more when the resin material is disposed vertically relative to fire and set on the fire for ten seconds. 
However, as admitted by Applicant, “[c]laims 14-15 are based on UL 94 V-0 flammability standards … Therefore, even if there is no direction to these claimed materials is provided by the inventor beyond the nonflammable properties, especially in the drawings or the specification, one having ordinary skill in the art would readily find and use such a nonflammable paint recited in claim 14 or such a resin material recited in claim 15” (Remarks of 09/20/2021, last paragraph of page 8 – first paragraph of page 9). Therefore, following from the admissions of Applicant, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to coat at least a portion of an outer peripheral surface of the arm-shaped structure body with a nonflammable paint or to form the first or second portion out of a resin material having the claimed nonflammability, for the predictable result of reducing flammability of the product, since it has been held to be well-within the general skill of a worker in the art to select from known materials on the basis of their suitability for the intended use.2

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (JP 2010179386) and Morioka (DE 102017127261), in view of Hasegawa et al. (US 4,529,460).
Regarding claim 3, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to claim 1, but does not disclose wherein the second portion is formed of a metal flat plate.  
	Hasegawa is in the related field of robot arms and teaches the known use (fig. 2; col. 2, lines 16-38) of a metal flat plate (12) as component of a robotic arm (col. 2, lines 16-19), where the plate (12) has bent walls (12C, 12D) to form a U-shaped cross section (fig. 2; col. 2, lines 25-27) and has a mounting section (rotary shaft mounting hole 18, col. 2, lines 28-30).

    PNG
    media_image5.png
    282
    400
    media_image5.png
    Greyscale

	Further, it has been held to be well-within the general skill of a worker in the art to select from known materials on the basis of their suitability for the intended use.2 Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the flat metal plates as taught by Hasegawa in place of the resin second portion as disclosed by Matsushima, in order to take advantage of the known material properties of metals, such as high strength or workability. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (JP 2010179386) and Morioka (DE 102017127261), in view of Doyle (US 5,079,055).
Regarding claims 8 and 9, the combination of Matsushima and Morioka suggests the arm-shaped structure body according to respective claims 7 and 8, wherein metal (Morioka, deformation preventing members 50 are metallic, translated para. 31) reinforcing members (50) are used for reinforcing the second through-holes (Matsushima, 12a) of the flange sections (Matsushima, 32); wherein each of the metal reinforcing members (50) comprises a contact surface (Morioka, fig. 3 shows bottom surface of 50 abutting 11) that is in contact with the second portion (Matsushima, 13). 
The combination does not teach that the metal reinforcing members are embedded in the resin forming the flange sections; and an exposed surface where at least one portion of a surface opposite to the contact surface is exposed around a corresponding one of the metal reinforcing members.   
Doyle is in the related field of endeavor of reinforcement members for plastic laminate structures and teaches a metal (col. 5, lines 49-51 and 59-63) reinforcement member (52) for reinforcing (col. 4, line 67-col. 5, line 13) a through-hole (fig. 8) embedded in a resin member (50); wherein the metal reinforcing member (52) comprises a contact surface (fig. 8 shows the bottom portion of 54) and an exposed surface (58) where at least one portion (i.e., the portion of 50 with 52) of a surface (50) opposite to the contact surface (bottom portion of 54) is exposed around (fig. 8) the metal reinforcing member (52). 

    PNG
    media_image6.png
    324
    436
    media_image6.png
    Greyscale

Further, Doyle evidences that resins (col. 2, lines 13-18) require special care in the attachment of any fastening devices, such as bolts, and that a hole which is simply drilled into the material will cause undue wear from the stress applied by the bolt to the through-hole (col. 1, lines 10-22); and that the advantage of the disclosed embedded reinforcing member is to allow reinforcement of the resin through-hole without the conventional practice of increasing the thickness of the material (col. 1, lines 33-36 and 57-63). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to modify Morioka’s reinforcing members 50 in the design of Doyle, in order to embed the reinforcing members into the resin joint portions 32 of Matsushima, for the purpose of reinforcing the through-holes of the resin flange against the stress-induced loads of a bolted connection.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (CN 105057631) shows, in at least fig. 3, a robotic arm with enlongated first and second portions that have respective mounting portions on either side, where the mounting portions are shown to have circumferential bolt holes and a central through-hole. 

    PNG
    media_image7.png
    733
    608
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
        2 See discussions of MPEP 2144.07 regarding Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).